Citation Nr: 1613525	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-28 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1985 to March 1988 and from March 1996 to July 2008.  He died in May 2011.  The appellant, his ex-wife, has claimed entitlement to service connection for his cause of death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  

This appeal was processed using a paper claims file, Virtual VA, and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant's October 2011 statement response indicates that she divorced the Veteran in July 2009, prior to his death in May 2011, and that she had filed this claim on behalf of the Veteran's daughters as their custodial parent.  Nevertheless, the RO has addressed the July 2012 rating decision and July 2013 statement of the case (SOC) to the appellant without indication of her status as the custodian of the Veteran's children.  The Board notes that the oldest daughter of the Veteran was over 18 years of age at the time of the Veteran's May 2011 death and the September 2011 claim for DIC.  Therefore, there appears to be a threshold question of whether the appellant is entitled to recognition as the Veteran's surviving spouse for the purposes of VA benefits and whether the Veteran's oldest child is still eligible for DIC based on her pursuit of a course of instruction at an approved educational institution.  


Further, with regard to the merits of the claim of entitlement to service connection for the cause of the Veteran's death, the record indicates that the Veteran had an additional period of service from January 1984 to June 1984.  However, such service has not been verified, and it is unclear if it was a period of active duty.  Therefore, on remand, the AOJ should verify that period of service.

In addition, the Veteran was service-connected for a traumatic brain injury (TBI) and hypertension, among other disorders.  The July 2012 VA medical opinion addressed the TBI as a possible contributing cause of his death, but requested the input of a psychiatrist.  However, such input was not obtained.  Moreover, this opinion did not address the Veteran's service-connected hypertension.  The appellant has asserted that the Veteran's hypertension contributed to his death.  Therefore, on remand, if the appellant is recognized either as the surviving spouse or as the custodian of any of the Veteran's children eligible to receive DIC, the AOJ should also obtain a medical opinion to determine whether his cause of death may have been related to his service-connected disabilities.  

Finally, the July 2013 statement of the case indicates that the RO reviewed treatment records from the Minneapolis VA Medical Center (VAMC) dated through April 2011 and from the St. Cloud VAMC dated through May 2011.  However, there are no Minneapolis VAMC treatment records available in VBMS, Virtual VA, or the paper claims file.  In addition, the most recent St. Cloud VAMC treatment records in the paper claims file are dated in December 2010.  Moreover, the St. Cloud VAMC treatment records reference additional treatment through Intrepid Home Health.  Therefore, there appear to be outstanding VA and private treatment records.  



Accordingly, the case is REMANDED for the following action:


1.  The AOJ should make a determination as to whether the appellant is entitled to recognition as the surviving spouse of the Veteran.  The AOJ also determine whether each of the Veteran's children is eligible for DIC based on their age or pursuit of a course of instruction at an approved educational institution.  

2.  If there is a claimant who has standing to receive DIC benefits, the AOJ should verify whether the Veteran had a period of military service from January 1984 to June 1984 and the type of service (i.e. active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA)).

3.  The AOJ should request that the appellant provide the names and addresses of any healthcare providers who treated the Veteran.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from Intrepid Home Health. 

The AOJ should also secure any outstanding, relevant VA medical records.  A specific request should be made for all records from the Minneapolis VAMC and any records from the St. Cloud VAMC for treatment since December 2010.  

4.  The AOJ should obtain a VA medical opinion regarding the nature and etiology of the Veteran's death after completing the foregoing development.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran's service-connected TBI included consideration of associated anxiety, sleep disturbance, and depression.  The July 2012 VA examiner noted that the Veteran most likely began drinking heavily due to depression and anxiety and requested the opinion of a psychiatrist.  

The examiner should state whether it is at least as likely as not that the Veteran's service-connected TBI with associated anxiety, sleep disturbance, and depression caused his death, contributed substantially or materially to his death, combined with another disorder to cause his death, or aided or lent assistance to his death.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  The AOJ should obtain a VA medical opinion regarding the nature and etiology of the Veteran's death after completing the foregoing development.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran was service-connected for hypertension and that the final autopsy report from the Midwest Medical Examiner's Office listed a diagnosis of cardiomegaly with report of an increased heart weight with respect to the Veteran's height as is commonly associated with a clinical history of hypertension.  

The examiner should state whether it is at least as likely as not that the Veteran's service-connected hypertension caused his death, contributed substantially or materially to his death, combined with another disorder to cause his death, or aided or lent assistance to his death.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

